Citation Nr: 1442254	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for abdominal wall pain syndrome with a total abdominal hysterectomy. 

2.  Entitlement to a rating in excess of 10 percent for a scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty July 1989 to July 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's increased rating claims for her service-connected disabilities currently on appeal.  In July 2010, the Veteran presented testimony in a travel board hearing at the RO before the undersigned.  A copy of the transcript has been associated with the claims folder.   

The issues were previously remanded by the Board in November 2010 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The Veteran's abdominal wall pain syndrome with a total abdominal hysterectomy is manifested by symptoms of pain not controlled by continuous treatment.  Removal of both ovaries is not shown.  

2.  The Veteran's scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy has been painful, but remains well healed, superficial, stable and smaller than 12 square inches and continues to cause no limited motion or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for abdominal wall pain syndrome with a total abdominal hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.116, Diagnostic Codes 7613-7618 (2013).

2.  The criteria for a rating in excess of 10 percent for a scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Analysis

As noted above, the Board most recently remanded this claim in November 2010 for further development, specifically to obtain outstanding VA treatment records.  The VA treatment records were associated with the claims file.  The claim was readjudicated in an April 2012 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in July 2007, November 2010 and November 2011, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

With regard to the Veteran's claims, the Veteran was provided VA examinations, conducted in December 2011, March 2009 and August 2007.  The VA examiners considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiners provided a thorough description of the Veteran's current conditions of abdominal wall pain syndrome with a total abdominal hysterectomy and a scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy.  The Board finds the examination reports to be thorough and consistent with contemporaneous medical records and contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, the examinations in this case are adequate upon which to base a decision with regard to the claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

      Abdominal wall pain syndrome with a total abdominal hysterectomy

The Veteran is currently assigned a 30 percent disability rating for her service-connected abdominal wall pain syndrome and a total abdominal hysterectomy.  See 38 C.F.R. § 4.116, Diagnostic Code (DC) 7613-7618.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

DC 7613 pertains to disease, injury, or adhesions of the uterus.  Pursuant to the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615): Symptoms not controlled by continuous treatment warrant a 30 percent rating.  Symptoms that require continuous treatment warrant a 10 percent rating.  Symptoms that do not require continuous treatment are assigned a noncompensable rating.  38 C.F.R. § 4.116, DC 7613. 

DC 7618 provides ratings for removal of the uterus, including corpus, for three months after removal (100 percent), and thereafter (30 percent).  Under DC 7617, complete removal of the uterus and both ovaries is assigned a 100 percent rating for three months after removal, and a 50 percent rating is assigned thereafter.  38 C.F.R. § 4.116, DC 7618.

The Veteran appeals the denial of a rating in excess of 30 percent for abdominal wall pain syndrome with a total abdominal hysterectomy.  Based on the evidence presented, the Board finds that the evidence preponderates against the claim.  When there has not been removal of both ovaries, the highest schedular rating assignable under DC 7613 is 30 percent with the showing of symptoms not controlled by continuous treatment.  Furthermore, 30 percent is the highest rating assignable without removal of the ovaries, with the exception of three months after removal of the uterus.  The evidence shows that the Veteran was granted a 100 percent rating from June 4, 1999 to October 1, 1999 for such, and thereafter she was assigned a rating of 30 percent.  

As she has not had removal of both ovaries and the uterus, a higher rating under this diagnostic code is not warranted.  38 C.F.R. § 4.116, DC 7617.  No other gynecological rating codes are applicable.  

The Board has considered the Veteran's sincerely held belief that her disability is more severe than evaluated.  The Veteran is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of her disability.  The more credible and probative evidence, however, is devoid of showing that the criteria for the next higher evaluation have been met under DC 7617, i.e. the removal of the uterus and both ovaries.  Accordingly, the claim is denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

Scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy

The Veteran is currently assigned a 10 percent disability rating for her service-connected scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy.  See 38 C.F.R. § 4.116, DC 7804.  

During the course of this appeal, VA amended the rating criteria for skin disabilities, which include scars.  See 73 Red. Reg. 54,708 (Sept. 23, 2008).  The amended criteria are effective for claims filed on or after October 23, 2008 or where the claimant requests consideration under the amended criteria.  The Veteran in this case initiated the claim at issue prior to October 23, 2008.  The Board will first evaluate the Veteran under the former criteria. 

According to those criteria, scars, other than of the head, face, or neck, which are deep or cause limited motion, are to be rated under DC 7801.  DC 7801 provides that a 10 percent evaluation is assignable for such scars when the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Notes (1), (2) (2007).

Scars, other than of the head, face, or neck, which are superficial and do not cause limited motion, are to be rated under DC 7802.  DC 7802 provides that a 10 percent evaluation is assignable for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (2) (2007). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  Other types of scars are to be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2007).

The Veteran was afforded a VA scar examination in August 2007.  The Veteran had C-sections in 1991 and 1992.  Ten weeks after the second C-section the Veteran was crawling under barbed wire with 70 pounds of weight and felt pain in her abdominal area.  Due to chronic pelvic pain, the Veteran had a total abdominal hysterectomy without Salpingo-Oophorectomy in June 1999.  The scar did not bother her after it healed.  The Veteran also had an abdominal hysterectomy at the same time secondary to a lax abdominal wall.  The scar included both the scar of abdominoplasty and the hysterectomy as the VA examiner was unable to separate them.  The scar was c-shaped extending almost from the superior iliac crest on the right to the superior iliac crest on the left.  The total length was 58 cm and the maximum width was 2 mm.  There was pain in the scar at about 10 cm from the medial end on each side; however, the Veteran explained pain was internal because she had cysts in the ovaries on each side.  The scar, per se, was nontender but moving a hand over the scar caused pain internally.  There was no adherence to underlying tissue.  The texture of the skin was normal and the scar was stable and superficial.  There was mild depression of the scar near the abdominopelvic brim but it was unclear if it was a depression of the scar or the abdominopelvic wall per se, as the Veteran went through an abdomnioplasty.  The scar was slightly elevated to touch on each end.  There was no puckering, inflammation, edema or keloid formation.  The center of the scar measured about 13.5 cm and was whitish in color.  The rest of the scar almost blended into the skin with slight hypopigmentation intermittently.  There was no induration or inflexibility of the skin in the area of the scar.  There was no limitation or motion or other limitation of function caused by the scar.  There was no breakdown of the scar.  

VA treatment records reflect the Veteran received physical therapy for internal pelvic pain and treatment included scar release and mobilization in 2008.

The Veteran was afforded a VA gynecological examination in March 2009.  The Veteran reported her abdominal pain was getting progressively worse and she received continued treatment for chronic abdominal pain.  The physical examination was consistent with the 2007 VA scar examination as the VA examiner found a long linear scar from one iliac crest to the other.  The Veteran complained that her pain was a level 10 out of 10 and like a very sharp toothache.  Pain occurred above the scar, below the scar and deep beneath.  Pain was improved somewhat by lying down and using heat pads and would come down to a level 8 out of 10.  Pain was mostly unbearable and aggravated with bending, twisting, lifting movements and lifting anything more than five pounds.  The scar was mostly tender throughout with marked tenderness noted towards the middle portion of the scar and the right lower quadrant of the abdomen.  There was no rebound tenderness, no guarding or rigidity.  The scar itself appeared to be well healed with no induration or inflexibility and it was similar to the color of the surrounding skin.  The VA examiner noted to see the prior scar examination.    

The Veteran continued physical therapy for pelvic pain in 2009.  The Veteran had pain during periods of scar and soft tissue mobilization.  In April 2009 the physical therapist summarized that the Veteran did not show significant progress in physical therapy and no further intervention was recommended at that time.  

The Veteran testified in a July 2010 Board hearing that her chronic abdominal wall pain syndrome was worse, specifically the scarring.  Day-to-day functions such as sweeping, mopping, vacuuming and cooking caused a lot of pain because she felt a pulling or burning sensation.  Driving to work almost 90 miles caused pain in her lower abdominal area and she felt like she had to go to the bathroom all the time.  The Veteran reported she was in physical therapy, had recently had a yearly gynecological examination and her right ovary needed to be removed.

VA treatment records beyond 2009 reflect continued complaints of pelvic pain, physical therapy and annual gynecological examinations.  The Veteran opted not to undergo surgery for her ovarian cyst with her private doctor as reported in a July 27, 2010 record.  

The Veteran was afforded a VA gynecological examination in December 2011.  The Veteran reported her lower abdominal pain appeared to be worse.  She felt a menstrual cramping type of discomfort and a pulling at her scar.  Driving to work caused increased abdominal discomfort but she also had the same pain when she was not driving.  She experienced right lower quadrant sharp pain intermittently with ovulation which was diagnosed as Mittelschmerz and had remained the same.  The VA examiner opined that most, if not all of the Veteran's complaints she was being rated for had remained stable since she was last evaluated.  There was no indication in this examination that the Veteran's scars resulted in functional loss. 

The Veteran submitted private treatment records which reflect complaints of pelvic pain and a biopsy of a right ovarian cyst.  The records did not contain relevant information concerning any functional impairment from scar tissue.  

No medical professional noted that the Veteran's scar measured at least 12 square inches (39 sq. cm), was unstable or caused functional limitation of the abdomen or other body part, or that the Veteran had more than one scar, as the scar of the hysterectomy and abdomiplasty were unable to be separated.  Had any of these findings existed, the Veteran might have been entitled to an initial evaluation in excess of 10 percent under one of the DCs governing the ratings of scars.  As it was, medical professionals noted a painful scar only, which entitles the Veteran to an initial 10 percent evaluation under DC 7804 for the time period at issue.

The Veteran asserts that this scar limits her function based on her complaints such as trouble sweeping, lifting, twisting, mopping, vacuuming and cooking.  In the record there is some indication the Veteran was treated with physical therapy to provide scar release and internal soft tissue mobilization for pain associated with the scars.  However, no discussion suggests the Veteran had actual functional loss, limitation of motion or pinpointed scars as a cause of any limiting motion.  

The Board notes that the schedule for rating disabilities of the skin was changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590 -49,599 (July 31, 2002). As the Veteran's claim was received in 2007, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  The Board also acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  This amendment applies to applications for benefits received by VA on or after October 23, 2008.  As noted, the Veteran's claim was received in 2007.  However, the Board notes that the RO referenced the October 23, 2008, changes in a Supplemental Statement of the Case (SSOC).  See March 12, 2009 SSOC.

As such, the Board will evaluate the Veteran's scar claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id. 

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the criteria effective August 30, 2002, at any time during the course of this appeal; and (2) whether an increased rating is warranted under the criteria effective October 23, 2008, at any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

With regard to applying the diagnostic criteria in effect as of October 23, 2008, the Board notes that DC 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, DC 7800 is not applicable to the Veteran's claims.  38 C.F.R. § 4.118, DC 7800 (2013).

DC 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  As noted above, there is medical evidence of record reflecting that the Veteran's scar is deep.  However, Note (2) to this diagnostic code states that if multiple qualifying scars are present one is to assign a separate evaluation based on the total area of the qualifying scar that affect the anterior portion of the trunk and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  When this is done in this case, none of the total qualifying areas approximates 12 square inches (77 square centimeters).  As such, increased evaluations are not warranted under this diagnostic code.  38 C.F.R. § 4.118, DC 7801 (2013).

DC 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  As the maximum rating is 10 percent, no higher rating may be assigned under DC 7802.  38 C.F.R. § 4.118, DC 7802 (2013). 

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  The Veteran does not have three or four scars.  Therefore, increased evaluations are not warranted under this diagnostic code.  38 C.F.R. § 4.118, DC 7804 (2013).

For the entire appeal period, the Veteran's scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy, was tender, but well healed, superficial, stable and smaller than 12 square inches (77 square centimeters) and caused no limited motion or functional impairment, the Board concludes that the criteria for entitlement to an schedular evaluation in excess of 10 percent are not met.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities evaluated herein are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's primary symptom is pain and this factor is accounted for in the rating criteria.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for abdominal wall pain syndrome with a total abdominal hysterectomy is denied.

Entitlement to a rating in excess of 10 percent for a scar of the abdomen associated with abdominal wall pain syndrome and a total abdominal hysterectomy is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


